Order (1) modifying a decree of divorce between the parties so as to grant to the appellant rights of visitation upon his seven-year-old infant son, in the custody of respondent under the provisions of the decree; (2) modifying the decree *1012by directing that appellant shall pay monthly to respondent an amount equal to the amount required to be paid by respondent upon the mortgage upon real property owned by both parties, and (3) directing appellant to pay respondent $50 counsel fees, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Sneed, Wenzel and MaeCrate, JJ., concur.